FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        March 1, 2022

                                     No. 04-22-00029-CR

                                    Shaun Andrew HAGA,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 454th Judicial District Court, Medina County, Texas
                              Trial Court No. 18-02-12709-CR
                        Honorable Donna S. Rayes, Judge Presiding


                                        ORDER

       Appellant’s brief is due on March 9, 2022. Before the due date, Appellant filed a first
motion for a sixty-day extension of time to file the brief.
       Appellant’s motion is granted. We caution Appellant that any further motion for
extension of time to file the brief may be disfavored.
       Appellant’s brief is due on May 9, 2022. See TEX. R. APP. P. 38.6(d).



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of March, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court